Title: From Thomas Jefferson to Thomas Read, 10 April 1781
From: Jefferson, Thomas
To: Read, Thomas



Sir
In Council April 10th. 1781

At the time of writing your letter of the 7th you had not received my letter in Answer to your former. In Consideration of the Exertions of your County, I am further to notify to you in Addition to what I did in that, that we will not insist on the Number of 100 therein mentioned, so far as to carry any on duty again who are just returned or returning or are still on duty. Send all able to do Duty who have not performed their Tour, and all Delinquents with which we shall be satisfied. I am &c,

T. J.

